Title: To George Washington from l’Abbé de Valent, 20 March 1778
From: Valent, l’Abbé de
To: Washington, George

 

Monseigneur,
lisle jourdain le 20 mars 1778

Philadelphie ne Se Vantera pas d’avoir Essayé nombre de Sieges Sans avoir êté prise, Sa réduction n’a êté refusée a plusieurs grands Capitaines que parce quelle etoit reservée pour Couronner Votre prudence, Votre Constance, et Votre Valeur. Dans cette expedition a jamais mémorable le Vainqueur et les Vaincus y trouveront chacun leur avantage. Philadelphie Vous sera obligée de l’avoir faitte passer d’une Domination Bizarre et inconstante Sous la Douce obeïssance pour S’unir a des provinces qui ne cherchonct que leur Liberté. et Vous Monseigneur, Vous avés trouvé dans sa Vigoureuse et opiniatre resistance et dans la Conquette que Vous en avés fait, tout ce qui peût flatter La noble ambition d’un grand Guerrier et La gloire de la Nation.
Les Lauriers que Son excellence vient de Cueïllir êtant d’une nature a ne se fletrir jamais, il sera toujours temps de Vous en faire de nouvelles Couronnes, aussi j’ose aprés une foule d’Eloges et de felicitations du premier ordre que Vous avés reçû Vous offrir La mienne, elle part du Coin de la gascogne, elle est simple Sincere inspirée par la plus humble et respectueuze affection.
Monseigneur le Comte de Lowendal m’honnora de sa réponce aprés la prise de Bergopsom Sur la felicitation que je luÿ fis. j’ay plusieurs lettres de Ce Seigneur. je serois Bien flatté dêtre honnoré d’une de Son Excellence. je prieray le Roy des Rois quil Vous Conserve Longues années pour soumetre les Ennemies qui ont Voulu prendre de force les provinces dont Vous etes le Soutien et le protecteur. je suis avec un profond Respect De son Excellence Monseigneur, Le plus humble et le trés obeïssant serviteur

labbé dé Valéntpretre grand chantre au chapitre de lisle jourdaindiocese de Toulouse sur la route dauch

